Title: John Adams to Abigail Adams, 14 January 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia January 14. 1793
This day I recd yours of the 2d.— I have recd all the Votes from all the States. it is known that Georgia voted with N.C. V. and N.Y. and Kentucky voted for Jefferson.
There is no other Newspaper circulated in the back Country of the Southern States than Freneau’s National Gazette, which is employed with great Industry to poison the Minds of the People. The Fœderal Court has again had a Sitting in Virginia and by reason of Mr Jays Scikness the great Cause is again continued, which serves to keep up the Rage in that State, and N. C. which is its Eccho.
If you hire the Man you mention, you should know beforehand what kind of skill and Experience he has in farming as well as his Integrity and good disposition. I shall leave it however to you.— Twenty Six Pounds are too high. 24 are enough: but if you cannot get one for less We must give 26.
I expect e’er long to hear that Pain is Split and pliced for an Aristocrat: perhaps roasted or broild or fryed. He is too lean to make a good Pye, but he is now in company with a Number, who are admirably qualified and disposed to feed upon each other.
The foolish Vote of the constituting Assembly in favour of a Rotation and excluding themselves from being re-elected has cost every Man of Weight and Talents among them his Life or his Country and his fortune. all are murdered banished and confiscated. Danton Robertspiere, Marat &c are Furies. Dragons Teeth have been sown in France and come up Monsters.
The Army has behaved better and the People seem to be zealous: but if they have not some system by which they can be united, what is to be expected?
We have our Robertspierres and Marats whose wills are good to do mischief but the Flesh is weak. They cannot yet persuade the People to follow them.
If the national Assembly can Subdue the mutinous Rabble at Paris as well as Dumourier has driven the Prussians, they may be free and do something, but what I know not.
tenderly yours
J A
